Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin Moreno et al. (US 2016/0121998 A1) in view of Page et al. (US 5,315,819 A).
As to claims 1, 10, 19, Martin teaches a first engine controller of a first engine of the aircraft and a second engine controller of a second engine of the aircraft (The aircraft propeller control system is implemented as a Full Authority Engine Control Systems (FADEC1, FADEC4) respectively for opposite power plants 1 and 4, and the flight control system is implemented as a Primary Flight Computer (PRIM). – [38]); NOTE: Obviously, the invention can also be applied to the two power plants of a twin turboprop aircraft – [49]);he pilot commands a thrust reversal order through the Aircraft Power Level to reverse two opposite power plants – [28]);	determining, at one of the controllers, blade angles for propellers respectively coupled to each engine (PRIM detects asymmetry by observing the orientation of both outboard propeller pitches (positive and negative) – [48]); and 	commanding each engine to produce reverse thrust based on the power request and the blade angles (When the pilot commands a thrust reversal order through the Aircraft Power Level to reverse two opposite power plants, this order is received in the flight control system, which then checks the information received about the readiness condition of both power plants for the transition to negative pitch. The flight control system will allow the thrust reversal, only when both power plants are ready for the transition to negative pitch. In that case, only the flight control system will instruct the aircraft propeller system to go to reverse thrust, positioning the blades in a negative pitch angle. If any one of the power plants is not ready for the transition to negative pitch, the flight control system would disable the thrust reversal. – [28]; The operation condition of each of said power plants is checked during the thrust reversal operation to detect any power plant failure. For example, the propeller pitch control device is checked to determine whether that control device is following the commanded position, and if there is a deviation between the commanded position and the real position, then a failure condition of that component is detected. – [29]; If a failure condition is detected in one of said power   – [30]).	Though Martin discloses engine controllers having three components (PRIM, FADEC1, FADEC4), the difference between the prior art system and the claimed system appears to merely be that of a convention of naming. Thus, the examiner has interpreted, under broadest reasonable interpretation, the three components as corresponding to the two engine controllers that are claimed. Thus, the claimed first controller may be (PRIM, FADEC1), or alternatively may be (PRIM, FADEC4), or alternatively, may be (FADEC1), or alternatively, may be (PRIM). The claimed second controller may be the respective remaining components different than the first controller.	However, the remaining details pertaining to separate power requests may not be explicitly disclosed.	In a related invention, Page teaches first and second power requests (26L, 26R, F.2) for first and second engines respectively (FADEC for left engine and FADEC for right engine – c.3, l.59-61); and that the first and second power requests may be made for producing reverse thrust (26L, 26R, “REVERSE”, F.2; The left and right power levers 26L and 26R can be located at zero degrees on the power lever quadrant – c.4, l.10-17).	It would have been obvious to incorporate the teachings of Page into the system of Martin such that a pilot be enabled to make first and second power requests with corresponding levers for independent control of each engine, and such that first and second power requests may be made for producing reverse thrust that is synchronized as described. The motivation being to provide a pilot with better manual control during flight while ensuring reduced asymmetries during thrust reversal.the pilot commands a thrust reversal order through the Aircraft Power Level – [28]; Page: 26 [Wingdings font/0xE0] “REVERSE” - F.2) and when the first and second blade angles are beyond a predetermined threshold (blade angles transition to negative angle, i.e. blade angles are beyond zero), commanding the first and second engines to produce reverse thrust based on the first and second power requests (Martin: the flight control system instruct the aircraft propeller system to reverse thrust only when the at least two power plants are ready for the transition to negative pitch – claim 1; Thus, each of the engines are commanded based on both power requests at least because each engine is controlled based on a state of the other engine and because the state of the other engine is based on its respective power request).
As to claims 2, 11, 20, the combination teaches wherein the well-known first and second power requests are based on respective first and second power lever angles for the first and second engines (Page: 26 [Wingdings font/0xE0] “Reverse” – F.2).
As to claims 3, 12, the combination teaches claims 2, 11, respectively; and wherein the well-known power lever angles are indicative of a ground idle position (Page: 26 [Wingdings font/0xE0] “GND IDLE”, F.2).
As to claims 4, 13, the combination teaches claims 2, 11, wherein the well-known first and second power lever angles are Indicative of a reverse position (Page: 26 [Wingdings font/0xE0] “Reverse” – F.2).
As to claims 5, 14, the combination teaches providing, to the second engine controller (For example, the second engine controller includes PRIM), the first power request (Martin: the pilot commands a thrust reversal order through the Aircraft Power Level – [28], The operation of thrust reversal is managed from PRIM as a function of the aircraft Power Lever position.
As to claims 6, 15, the combination teaches providing, to the second engine controller (For example, the second engine controller includes PRIM), the first blade angle (Martin: the pilot commands a thrust reversal order through the Aircraft Power Level – [28], The operation of thrust reversal is managed from PRIM as a function of the information received from the FADEC of each power plant. – [39], and PRIM detects asymmetry by observing the orientation of both outboard propeller pitches (positive and negative) – [48]; Page: 26 [Wingdings font/0xE0] “REVERSE” - F.2; Also note claim 5).
As to claims 7, 17, the combination teaches commanding, via the first engine controller, a change in the first blade angle of the first propeller beyond the predetermined threshold (Martin: Controlling the propellers transition to negative pitch such that the flight control system instructs the aircraft propeller system to reverse thrust only when the at least two power plants are ready for the transition to negative pitch – see the last stanza claim 1 , I.e. blade angles transition to negative angles beyond zero only under appropriate conditions).
As to claim 8, the combination teaches the method of claim 7, wherein commanding, via the first engine controller, a change in the first blade angle comprises issuing a command from the first engine controller to an actuator of the first propeller (Martin: Controlling the propellers transition to negative pitch such that the flight control system instructs the aircraft propeller system to reverse thrust only when the at least two power plants are ready for the transition to negative pitch – see the last stanza claim 1 , I.e. blade angles transition to negative angles beyond zero only under appropriate conditions; Also note claim 5).
As to claims 9, 18, the combination teaches wherein the first blade angle is different from the second blade angle (Martin: the flight control system instructs the aircraft see the last stanza claim 1, and PRIM forces an outboard power plant back to forward pitch in the case that the outboard power plant unexpectedly transitions to a negative pitch zone causing high drag asymmetry.– [48]; An unexpected transition that causes asymmetry is obviously understood to correspond with pitch differentials between the outboard power plants.).
As to claim 16, the combination teaches the controller of claim 10, wherein the program instructions are further executable for commanding, via the first engine controller, a change in the first blade angle to cause the first propeller to produce reverse thrust comprises issuing a command from the first engine controller to a first propeller controller of the first propeller (Martin: Controlling the propellers transition to negative pitch such that the flight control system instructs the aircraft propeller system to reverse thrust only when the at least two power plants are ready for the transition to negative pitch – see the last stanza claim 1; Also see claim 5).

Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive.
Applicant argues, beginning at the 2nd
Applicant argues, beginning at the 3rd paragraph of page 2, that the prior art does not teach the claimed invention because the prior art does not teach a second engine controller obtaining, from a first engine controller, a first power request for a first engine and a first blade angle for a first propeller or the second engine controller commanding, via the first engine controller, the first engine to produce reverse thrust based on the second power request. 	NOTE: Applicant’s argument applies only to claim 19 because claims 1-18 do not recite such features. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a second engine controller obtaining, from a first engine controller, a first power request for a first engine and a first blade angle for a first propeller or the second engine controller commanding, via the first engine controller, the first engine to produce reverse thrust based on the second power request ) are not recited in rejected claim(s) 1-18.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).	As to claim 19, however, the examiner respectfully disagrees.	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).	In this case, 	Martin teaches a system having two (i.e. a first and second) engine controllers, each of which is for a respective (i.e. the first engine controller is for a first engine and the second engine controller is for a second engine) engine (The aircraft propeller control system is implemented as a Full Authority Engine Control Systems (FADEC1, FADEC4)  – [38]; NOTE: Obviously, the invention can also be applied to the two power plants of a twin turboprop aircraft – [49]; Though Martin discloses engine controllers having three components (PRIM, FADEC1, FADEC4), the difference between the prior art system and the claimed system appears to merely be that of a convention of naming. Thus, the examiner has interpreted, under broadest reasonable interpretation, the three components as corresponding to the two engine controllers that are claimed. Thus, the claimed second controller may be (PRIM, FADEC4), or alternatively may be (PRIM, FADEC1), or alternatively, may be (FADEC4), or alternatively, may be (PRIM). The claimed second controller may be the respective remaining components different than the first controller.) having a corresponding (i.e. the first engine is associated with a propeller and the second engine is associated with another propeller) propeller.	Moreover, Martin teaches ensuring the blade angles of each of the propellers are synchronized (i.e. controlled according to blade angle and power request) for reverse thrust (The flight control system will allow the thrust reversal, only when both power plants are ready for the transition to negative pitch. If any one of the power plants is not ready for the transition to negative pitch, the flight control system would disable the thrust reversal. – [28]; For example, propeller pitch is checked to determine a failure condition – [29]; If a failure condition is detected in one of said power plants while the propellers are being reversed, then the flight control system would instruct the opposite power plant to stop the transition to reverse, and transition back to positive pitch.  – [30]) when a power request is made (When the pilot commands a thrust reversal order – [28]).	Martin does not teach the details pertaining to a separate power request for each engine The power management system according to the present invention can control an aircraft having any number of turbine engines. For each engine, the power management system provides at least one full authority digital engine control (FADEC). – c.3, l.51-55; The cockpit controls further include a power lever quadrant 24, which has left and right power levers 26L and 26R for controlling power demands of the left and right engines 12L and 12R, respectively. The left and right power levers 26L and 26R can be moved independently – c.4, l.7-12; At all angles of the power levers 26L and 26R, the FADECS maintain the commanded torques via closed loop control. – c.5, l.19-22). 	It would have been obvious to incorporate the teachings of Page into the system of Martin such that a pilot be enabled to make first and second power requests to each respective engine controller (Martin: FADEC1, FADEC4 – [40]; Page: FADEC for left engine and FADEC for right engine – c.3, l.59-61) as described. The motivation being to provide a pilot with better manual control during flight.	Moreover, Page teaches the interface allows the pilot to make each request indicative of a request for producing reverse thrust (“REVERSE”, F.2; The left and right power levers 26L and 26R can be located at zero degrees on the power lever quadrant – c.4, l.10-17).	It would have been obvious to modify the disclosure of Martin with the teachings of Page such that the first and second power requests, the first and second engine controllers, and the first and second propellers be synchronized as described. The motivation being to reduce unwanted asymmetries during thrust reversal.	Thus, for example:	the combination teaches a second engine controller (Martin: PRIM – [39]) obtaining (The operation of thrust reversal is managed as a function of the information received from the FADEC of each power plant – [39]), from a first engine controller (Martin: FADEC1 – [40]), a first power request (Page: a power request from 26L) for a first engine (Martin: power plant 1 – [40]) and a first blade angle for a first propeller(Martin: propeller blade pitch is checked – [29]); and 	the second engine controller commanding, via the first engine controller, the first engine to produce reverse thrust based on the second power request (Martin: the flight control system instruct the aircraft propeller system to reverse thrust only when the at least two power plants are ready for the transition to negative pitch – claim 1; Thus, each of the engines are commanded based on both the first and second power requests at least because each engine is controlled based on a state of the other engine and because the state of the other engine is based on its respective power request).
Applicant argues, beginning at the 4th paragraph of page 2, that the broadest reasonable interpretation (BRI) of the claimed engine controllers (i.e. that, with respect to Martin, the claimed first controller may be PRIM and FADEC1, or alternatively may be PRIM and FADEC2, or alternatively, may be FADEC1, or alternatively, may be PRIM. While the claimed second controller may be the respective remaining components different than the first controller.) is unsupported by the prior art.	However, the examiner respectfully disagrees and distinguishes applicant’s arguments from the rejection set forth in the office action.	BRI is an analysis of the claims in light of the specification. The meaning given to a claim term must be consistent with the ordinary and customary meaning of the term, and must be consistent with 
Applicant argues, beginning at the 5th paragraph on page 2, that the prior art does not teach the claimed invention, because Page does not teach a second engine controller obtaining, from a first engine controller, a first power request for a first engine and a first blade angle for a first propeller or the second engine controller commanding, via the first engine controller, the first engine to produce reverse thrust based on the second power request.	NOTE: Applicant’s argument applies only to claim 19 because claims 1-18 do not recite such features. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a second engine controller obtaining, from a first engine controller, a first power request for a first engine and a first blade angle for a first propeller or the second engine controller commanding, via the first engine controller, the first engine to produce reverse thrust based on the second power request ) are not recited in rejected claim(s) 1-18.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).	As to claim 19, however, the examiner respectfully disagrees and distinguishes applicant’s argument from the rejection set forth in the office action.	Page has been relied on to teach an interface (26L, 26R, F.2) allowing a pilot to make power requests (i.e. a first power request and a second power request; The power management system according to the present invention can control an aircraft having any  c.3, l.51-55; The cockpit controls further include a power lever quadrant 24, which has left and right power levers 26L and 26R for controlling power demands of the left and right engines 12L and 12R, respectively. The left and right power levers 26L and 26R can be moved independently – c.4, l.7-12; At all angles of the power levers 26L and 26R, the FADECS maintain the commanded torques via closed loop control. – c.5, l.19-22); and that the interface allows the pilot to make each request indicative of a request for producing reverse thrust (“REVERSE”, F.2; The left and right power levers 26L and 26R can be located at zero degrees on the power lever quadrant – c.4, l.10-17).	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        

	




/JONATHAN M DAGER/Primary Examiner, Art Unit 3663